                Post-trial Motions Hearing
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 1 of 68 PageID #: 37123




SAMSUNG’S MOTION FOR JMOL
ON WILLFULNESS (DKT. 580)
KAIST IP US OPPOSITION (DKT. 594)
SAMSUNG’S REPLY (DKT. 603)
KAIST IP US SURREPLY (DKT. 620)


                                                                                         1
                   Copying and Recklessness
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 2 of 68 PageID #: 37124




                T.S. Park knew of Korean application
                                                          Dkt. 494 (6/13/18 PM), at 41:10-12; see also Dkt. 547-7 at 9:13-23

2002 – 2003     Kinam Kim (CEO) & Donggun Park (VP) aware of patent filing
                                             Dkt. 488 (6/11/18 PM), at 97:14-21 (citing PX2068), 98:21-99:15 (citing PX1374)
                                                                  PX2068 (Kinam Kim email); PX1374 (Donggun Park email)
                Prof. Lee asks Samsung to license
                                                                                          Dkt. 488 (6/11/18 PM), at 97:5-13

                Samsung invites Prof. Lee to lecture its engineers
   2006
                                                                                    Dkt. 488 (6/11/18 PM), at 100:20-101:2

                P&IB asks Samsung to license
                                                                                         Dkt. 489 (6/12/18 AM), at 29:11-15
                Samsung invites Prof. Lee to lecture its engineers
2011 – 2012                                        Dkt. 488 (6/11/18 PM), at 102:6-15, 103:16-20; PX1377 (D.W. Kim email)
                Samsung engineers at lawyers instruction review patent
                                                                                       Dkt. 493 (6/13/18 AM), at 65:21-66:4
                Dongwon Kim reads the patent – does not tell superiors
                                                                                           Dkt. 494 (6/13/18 PM), at 6:2-15

                14nm still in development
                                                     Dkt. 494 (6/13/18 PM), at 7:17-8:8; Dkt. 493 (6/13/18 AM), at 48:20-23
2013 – 2015     P&IB again asks Samsung to license
                                                                                         Dkt. 488 (6/11/18 PM) at 99:18-22
                Date of first infringement
                                               Dkt. 491 (6/12/18 PM), at 212:25-213:3; Dkt. 497 (6/14/18 PM), at 108:14-16


                                                                                                                               2
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 3 of 68 PageID #: 37125




                                Copying




                                                                                    3
                  Copying “Technology” Is Willful
           Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 4 of 68 PageID #: 37126




“Marvell’s engineers duplicated the technology described in Dr. Kavcic and Dr.
Moura’s papers . . . [T]he papers are virtually identical to what is described in the
patents . . . Marvel’s only responses to this robust evidence are that it did not
adopt the detailed algorithm laid out in the CMU papers and the written
description of the CMU patents and that it obtained its own later patents for . . .
a sub-optimal version of Kavcic’s detector. Neither response undermines the
foregoing evidence.”
                     Carnegie Mellon Univ. v. Marvell Tech. Gp., Ltd., 807 F.3d 1283, 1300 (Fed. Cir. 2015) (internal citations, quotations omitted)




                                                                                                                                                       4
                     Expert Testimony on Copying
            Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 5 of 68 PageID #: 37127




Dr. Kuhn:                                                              Dr. Subramanian:
Q.   And what is that evidence?                                        Q.   You did no investigation whatsoever
A.   Well, there’s a series of presentations                                as to whether the Defendants in this
     that Professor Lee gave to Samsung,                                    case copied the ’055 patent, fair
     and you’ve heard some discussion on                                    point?
     that already. There’s two groups of                               A.   Yes. I did not testify to that.
     presentations, a 2006 and a 2012                                       …
     group. And I’m going to be showing                                Q.   Are there any other independent
     some slides, particularly from the 2006                                experts in this case trained in
     group, that show key features of                                       technical matters other than you?
     Professor Lee’s design that have been                             A.   Well, there are. I mean, Dr. Wallace,
     transferred to Samsung through these                                   he did not address copying either,
     presentations.                                                         to my understanding.
                   Dkt. 491, June 12, 2018 PM Trial Tr. at 18:10-20                  Dkt. 497, June 14, 2018 PM Trial Tr. at 31:7-25
Q.   . . . So based on the evidence that
     you’ve seen, where does the Samsung
     design come from?
A.   All the evidence I’ve seen suggests it
     came from Professor Lee.
                               Dkt. 491 (6/12/18 PM) at 20:25-22:1

                                                                                                                                        5
     Prof. Lee’s Design Taken to Samsung Engineers
            Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 6 of 68 PageID #: 37128




Q.   After you worked with Professor Lee to build the bulk silicon FinFET at Seoul
     National University, you discussed the design with your colleagues at Samsung,
     correct?
A.   Yes, I would believe that I did.
Q.   You shared with Samsung the concept of the Fin being connected to the bulk
     silicon substrate, correct?
A.   Yes, I did.
                                                            Dkt. 494, June 13, 2018 PM Trial Tr. at 40:20-41:1 (T. Park cross)




Q.   In 2011, you made the semiconductor R&D center aware of Professor Lee’s ’055
     patent, correct?
A.   Yes.
Q.   What engineers in Samsung’s semiconductor R&D center did you review the ’055
     patent with?
A.   It was a group of engineers who worked on future process technologies within
     Samsung’s Semiconductor R&D center.
                                                                 Dkt. 493, June 13, 2018 AM Trial Tr. at 65:21-61:4 (Jong-Soo Seo);
                                                                                  see also Dkt. 547-12 at 12:22-24, 13:7-11 (same)
                                                                                                                                      6
Samsung Engineers Read Prof. Lee’s Korean Patent and
            Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 7 of 68 PageID #: 37129

                   Publications


 Q.   You were aware of Professor Lee’s Korean patent application as early as September
      2002, correct?
 A.   That’s right, I was.
                                                                 Dkt. 494, June 13, 2018 PM Trial Tr. at 41:10-12 (T. Park cross)




 Q.   Now, you read research that Professor Lee performed relating to bulk FinFET
      technology, correct?
 A.   Yes, I read his paper. And there was an occasion that I read his paper.
                                                                        Dkt. 494, June 13, 2018 PM Trial Tr. at 4:24-5:2 (cross)




                                                                                                                                    7
Samsung Points To 2003 IEDM Article
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 8 of 68 PageID #: 37130




                                                                                    8
     2003 IEDM Article  Prof. Lee’s Omega Design
                 Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 9 of 68 PageID #: 37131




Q.   And I want to turn to a passage in that
     document. I believe it’s on Page 2. It says: This
     groundbreaking accomplishment is a result of
     Samsung’s unparalleled R&D efforts in FinFET
     technology since the early 2000s, starting with
     the research article presented at IEDM,
     International Electron Device Meeting in 2003.
     Do you have knowledge as to whether a bulk
     FinFET transistor paper was published in 2003 at                       Q.   So I want to do two things. First, can you examine
     the IEDM Conference that named Samsung as                                   static -- can you pull up the title? It says: Bulk
     authors?                                                                    FinFET Omega MOSFETs. Do you see that, sir?
A.   I am aware.                                                            A.   Yes, I see it.
         Dkt. 488, June 11, 2018 PM Trial Tr. at 104:19-105:8 (Prof. Lee)   Q.   And is that the name that’s used in the industry for
                                                                                 your ’055 patent design?
                                                                            A.   Yes.
                                                                            Q.   Who’s the senior author on this article?
                                                                            A.   I am.
                                                                            Q.   So in 2015, Samsung issued a press release
                                                                                 announcing the commercialization of bulk FinFET
                                                                                 technology.
                                                                            A.   Yes. And the IEDM paper that Samsung points to in
                                                                                 the press release is this paper.
                                                                            Q.   It’s the paper on Omega bulk MOSFETs that you’re
                                                                                 the senior author on?
                                                                            A.   Correct.
                                                                                        Dkt. 488, June 11, 2018 PM Trial Tr. at 105:17-106:8 (Prof. Lee)

                                                                                                                                                           9
Prof. Lee’s Omega Design = Patented Invention
    Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 10 of 68 PageID #: 37132




                               Prof. Lee testified:
                               Q. Can you turn to PX-1302. Is this the -- an
                                  IEDM paper from 2003?
                               A. Yes, it is.
                               Q. Do you recognize this document?
                               A. Yes. This is a 2003 IEDM paper that I wrote
                                  with Samsung. So this is a joint publication
                                  between Samsung and me in 2003. And a
                                  copy of my design, which is stated in my
                                  patent specification, is implemented here.
                                                    Dkt. 488, June 11, 2018 PM Trial Tr. at 105:9-16

                                                                                                       10
             Published Design Practices ’055 Patent
            Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 11 of 68 PageID #: 37133




Q. Now, are you aware that Professor Lee’s [sic] successfully made a working
   version of his invention?
A. Yes. I understand from Professor Lee that by April of 2002, he had made a
   working version of this device. That’s confirmed by Dr. Park whose
   testimony says between the end of 2001, early 2002, the device was made
   at Seoul National University, which we’ll typically call SNU. And over on the
   right-hand side here in PX-0669 is a paper that describes that early device,
    and you can see a picture of that device or a simulated picture of that
    device in the paper.
Q. Now, does this -- does this paper describe Professor Lee’s device?
A. Yes.
Q. And does it describe the successful fabrication of that device?
A. Yes.
Dkt. 489, June 12, 2018 AM Trial Tr. at 65:11-66:2 (Dr. Kuhn)


                                                                                                 11
                  Published Design Practices ’055 Patent
                  Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 12 of 68 PageID #: 37134




Q.     Now, are you aware of any other later attempts to make Professor
       Lee’s invention?
A.     Yes. I understood Samsung followed up with its own fabrication.
       Again, I cite Dr. Park from Samsung. And that particular device, which
       I’m going to call the VLSI device to distinguish it from the other one,
       was completed after July of 2002. And a paper representing that
       device is PX-0191. We’ve seen this paper before. I’m going to call this
       the VLSI 2003 paper.
Dkt. 489, June 12, 2018 AM Trial Tr. at 66:12-22 (Dr. Kuhn)



Q. And in this paper, both Samsung and Professor Lee are calling his
   invention the body-tied FinFET?
A. That’s correct. Or the alternative name of Omega MOSFET.
Dkt. 489, June 12, 2018 AM Trial Tr. at 67:13-16 (Dr. Kuhn)

                                                                                                       12
                   Published Design Practices ’055 Patent
                  Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 13 of 68 PageID #: 37135




Q.     I now want to look at PX 671. Do you recognize this document?
A.     Yes. This is a first of a series of papers co-authored with Samsung.
       And here Samsung makes a copy of my patented technology.
Q.     The title is -- says Body-Tied Omega MOSFET; is that correct?
A.     Correct.
Q.     Is this the same as the title you use in your original papers?
A.     Correct.
Dkt. 488, June 11, 2018 PM Trial Tr. at 93:15-25 (Prof. Lee)


Q.     How does the design in this joint paper relate to your patent?
A.     It is one of the designs covered in my ’055 patent.
Dkt. 488, June 11, 2018 PM Trial Tr. at 95:10-12 (Prof. Lee)



                                                                                                       13
Published Design Practices ’055 Patent
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 14 of 68 PageID #: 37136




                           Q. How does this -- how does this -- let’s turn to
                              PX-1624 (sic). Do you recognize this
                              document?
                           A. Yes. It is a paper published on the bulk FinFET,
                              a working bulk FinFET that was made the
                              Seoul National University laboratory under my
                              direction.
                           …
                           Q. (By Mr. Sheasby) How does this design relate
                              to the designs described in your patent?
                           A. This paper implements one of the designs of
                              my ’055 patent.
                                   Dkt. 488, June 11, 2018 AM Trial Tr. at 89:24-90:12 (Prof. Lee)


                                                                                                     14
               Published Design Practices ’055 Patent
              Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 15 of 68 PageID #: 37137




Q. Can you turn to PX-1304? What is this document?
A. This is a paper of a simulation implementing the design in my
   ’055 patent invention.
Q. Can you turn to the second paragraph of the introduction
   section? It says: In this paper, we propose a new body-tied
   FinFET. Why did you call the device a body-tied FinFET?
A. Because the outline of the body resembled the Greek letter
   Omega.
Q. Is the phrase “Omega body-tied FinFET” used in the field to
   describe your ’055 patent design?
A. Yes.
Dkt. 488, June 11, 2018 PM Trial Tr. at 88:23-89:13 (Prof. Lee)


                                                                                                   15
    Evidence: Aware of Patent Filings
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 16 of 68 PageID #: 37138




                                                                                     16
                      PX624 Practices ’055 Patent
          Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 17 of 68 PageID #: 37139




     MR. SHEASBY: I want to turn to PX-1624 (sic), Page 5, Mr. Negrete, and I want to pull
     up Figure A.
Q.   (By Mr. Sheasby) Can you describe what’s being depicted in Figure A?
A.   Figure A depicts a Fin that is connected to the substrate, and it becomes wider as it
     goes toward the substrate.
Q.   Is the top rounded?
A.   The top corners are rounded.
Q.   So the original FinFET device that was made, the Fin was not rectangular. It widened
     as it went to the substrate and was rounded at top; is that correct?
A.   Correct.
Q.   In your patent, do you -- do you describe a technique called chamfering?
A.   Yes.
Q.   What is chamfering?
A.   Chamfering is rounding the top corners of the Fin.
Q.   In your patent, do you describe making the Fin wider as it approaches the substrate?
A.   Yes.
                                                                  Dkt. 488, June 11, 2018 AM Trial Tr. at 90:13-91:8 (Prof. Lee)




                                                                                                                                   17
                            Lee Presentations
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 18 of 68 PageID #: 37140




2006   First 2006 invitation from Samsung – email from Yong-Seok Lee
                                                                               Dkt. 488 (6/11/18 PM) at 100:2-10 (discussing PX1375)
                                                                        Dkt. 488, June 11, 2018 AM Trial Tr. at 89:24-90:12 (Prof. Lee)
                                Dkt. 488, June 11, 2018 PM Trial Tr. at 88:23-89:1, 93:15-94:1-15, 95:10-12, 100:2-101:12 (Prof. Lee)
                                                      Dkt. 489, June 12, 2018 AM Trial Tr. at 66:12-15, 66:20-22, 67:13-16 (Dr. Kuhn)

       Second 2006 invitation from Samsung
                                                                                               Dkt. 488 (6/11/18 PM) at 100:20-101:2
       “3-D MOSFETs for Nano-Scale CMOS Technology with Emphasis on DRAM Application”
                                        PX0899 (2006 presentation) at 9 (NanoMES paper, PX0669, and Physica E paper, PX0624), 10
                                                                     (VLSI paper), 13, 27 (nonoverlapping gate), 20-21 (chamfering)
       “Bulk FinFETs for DRAM Application”
                                  PX1608 (2006 presentation), at 9 (NanoMES paper, PX0669, and Physica E paper, PX0624), 10 (VLSI
                                             paper), 19 (wall-shape fin and fin widening), 37 (nonoverlapping gate), 64 (chamfering)

2012   First 2012 invitation Samsung – email request from D.W. Kim
                                                                              Dkt. 488 (6/11/18 PM) at 102:6-15 (discussing PX1377)
                                             Dkt. 488, June 11, 2018 PM Trial Tr. at 102:6-15, 102:25-103:6, 103:7-103:24 (Prof. Lee)

       Second 2012 invitation from Samsung
                                                                                                  Dkt. 488 (6/11/18 PM) at 103:16-24
       “Understanding of FinFETs”
                                             PX0878 at 24 (noting “Korea/USA patent”), 42 (source/drain junction depth), 46-47 (fin
                                                                                       widening), 61 (quoting chamfering claim 15)
       “Bulk FinFETs for 14 nm Logic Technology Node: Critical Issues & Challenges”
                                         PX0856 at 6 (source/drain junction depth), 7 (wall-shape fin), 14 (chamfering), 19 (selective
                                                                           epitaxy), 20-26 (fin widening), 49-54 (contact resistance)




                                                                                                                                          18
   2006: Invited Prof. Lee Presentation
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 19 of 68 PageID #: 37141




                                   Dkt. 488, June 11, 2018 PM Trial Tr. at 100:2-10 (Prof. Lee)
                                                                                                  19
   2006: Invited Prof. Lee Presentation
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 20 of 68 PageID #: 37142




                                         Mr. Sheasby: Let’s pull up 1375.
                             Q.   (By Mr. Sheasby) Do you recognize this document?
                             A.   This is an email from a Samsung engineer. He is
                                  asking for my bulk FinFET presentation material.
                             Q.   And this is dated February 2006; is that correct?
                             A.   Correct.
                             Q.   And he states he’s in charge of next generation
                                  products such as FinFET?
                             A.   Correct.
                                         Dkt. 488, June 11, 2018 PM Trial Tr. at 100:2-10 (Prof. Lee)


                             Q. And can you turn to PX-899 -- PX-899, please? Do
                                you recognize this document?
                             A. This is the presentation that I sent to the Samsung
                                researcher.
                                        Dkt. 488, June 11, 2018 PM Trial Tr. at 100:11-14 (Prof. Lee)




                                                                                                        20
   2006: Invited Prof. Lee Presentation
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 21 of 68 PageID #: 37143




           Q. I’d now like to turn to PX-1608. Do you
              recognize this document?
           A. Yes. This is a presentation material that I used
              when I provided a lecture after being invited
              from those at Samsung Electronics in 2006.
           Q. Do you know who attended this presentation?
           A. Many engineers working on various chips at
              Samsung participated.
                                 Dkt. 488, June 11, 2018 PM Trial Tr. at 100:20-101:2 (Prof. Lee)




                                                                                                    21
Presentations Reference Lee Publications
 Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 22 of 68 PageID #: 37144




                                                                                      22
   2012: Invited Prof. Lee Presentation
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 23 of 68 PageID #: 37145




                                                                                     23
   2012: Invited Prof. Lee Presentation
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 24 of 68 PageID #: 37146




                       Q. Why did Samsung ask -- what did Samsung ask of you
                          after Intel’s announcement?
                       A. Samsung asked me to provide a multi-day lecture on bulk
                          FinFET, and it– they wanted the lecture to solely be on
                          bulk FinFET.
                       Q. Who invited you to teach Samsung’s engineers?
                       A. Dr. Dong-Won Kim, an executive at Samsung R&D
                          laboratory.
                       Q. And is PX-1377 his invitation.
                       A. Yes.
                                          Dkt. 488, June 11, 2018 PM Trial Tr. at 102:6-15 (Prof. Lee)

                       Q. Now, I want to turn to PX-1377 -- excuse me, PX-878 and
                          PX-879. Do you recognize these documents?
                       A. Yes. This is the presentation material that I used when I
                          taught Samsung engineer on bulk FinFET.
                       Q. In 2012?
                       A. Correct.

                                     Dkt. 488, June 11, 2018 PM Trial Tr. at 102:25-103:6 (Prof. Lee)
                                                                                                         24
   2012: Invited Prof. Lee Presentation
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 25 of 68 PageID #: 37147




                       Q. Did Samsung ask you to give any other
                          presentations after this one in 2012?
                       A. Yes, I was invited to lecture at the Samsung
                          forum on 14-nanometer bulk FinFET
                          design. Many Samsung executives and
                          researchers participated in the Samsung
                          forum.
                       Q. And is that -- is PX-856 the presentation
                          you gave?
                       A. Yes, it is.
                       Q. And this was in 2012; is that correct?
                       A. Correct.
                                       Dkt. 488, June 11, 2018 PM Trial Tr. at 103:16-24 (Prof. Lee)




                                                                                                       25
Presentations Reference Lee Publications
 Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 26 of 68 PageID #: 37148




                                                                                      26
Presentations Reference Lee Publications
 Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 27 of 68 PageID #: 37149




                                                                                      27
  Presentations Refer to Patent Claims
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 28 of 68 PageID #: 37150




                                                                                     28
       Presentations Describe Patented Design
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 29 of 68 PageID #: 37151




          MR. SHEASBY: And can you turn to Page
7 of this document, Mr. Negrete?
Q. (By Mr. Sheasby) What is this page depicting?
A. This is explaining the general advantages of
   bulk FinFET over the alternative which is
   silicon-on-insulator FinFET.
        Dkt. 488, June 11, 2018 PM Trial Tr. at 100:15-19 (Prof. Lee)

                                                                                            29
Presentations Describe Patented Design
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 30 of 68 PageID #: 37152




                                  Fin shape




                                                                                     30
Presentations Describe Patented Design
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 31 of 68 PageID #: 37153




        Source/Drain Junction Depth (Claims 11 and 12):




                                                                                     31
Presentations Describe Patented Design
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 32 of 68 PageID #: 37154




               Enlarging Fin Active Region (Claim 13):




                                                                                     32
           Presentations Describe Patented Design
           Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 33 of 68 PageID #: 37155




                 Enlarging Fin (Claim 13) and Chamfering (Claim 15):




     MR. SHEASBY: And I want to turn to PX-878, Page 62, Mr. Negrete.
Q.   (By Mr. Sheasby) What is this showing?
A.   This is showing passages from my ’055 U.S. patent and the Korean
     counterpart, Korean patent application. And it is explaining that the Fin
     should widen as it goes toward the substrate. It’s speaking about the
     importance of that. And also, it is showing techniques of chamfering, in
     other words, rounding the top corners of the Fin.
                                                   Dkt. 488, June 11, 2018 PM Trial Tr. at 103:7-15 (Prof. Lee)
                                                                                                                  33
Presentations Describe Patented Design
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 34 of 68 PageID #: 37156




     Wall-shape (All Claims) and Enlarging Fin (Claim 13):




                                                                                     34
       Presentations Describe Patented Design
        Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 35 of 68 PageID #: 37157




             Wall-shape (All Claims) and Enlarging Fin (Claim 13):




Q.   All right. Can you turn to Page 18 of this document? What is on the left-hand
     side of this document?
A.   This is the Fin that Samsung made copying my design.
     …
Q.   What is the right-hand side, Professor?
A.   The right-hand side is the Fin that was made at our laboratory under my
     direction. The Fin is more advanced. It’s taller and thinner, and the Fin body
     widens as it goes toward the substrate.
                                                            Dkt. 488, June 11, 2018 PM Trial Tr. at 101:3-12 (Prof. Lee)
                                                                                                                           35
Presentations Describe Patented Design
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 36 of 68 PageID #: 37158




                  Nonoverlapping Gate (All Claims):




                                                                                     36
      Samsung Did Not Independently Design
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 37 of 68 PageID #: 37159




D.W. Kim’s conclusory testimony:

“[W]hen I look at the technology of our 14-nanometer products and based on
that when I look at the [’055] patent, there was no relevance whatsoever.”
                                                                                       Dkt. 493 (6/13/18 AM), at 111:2-5.



CONTRADICTED BY:

Former Samsung engineer Tai-Su Park admitted that he took Prof. Lee’s
designs and presented them to Samsung.
                                                                                     Dkt. 494 (6/13/18 PM), at 40:20-41:1


D.W. Kim admitted that he reviewed Prof. Lee’s publications when he began
working on commercial FinFET designs at Samsung.
                                                                                       Dkt. 494 (6/13/18 PM), at 4:24-5:2


Samsung engineers repeatedly accessed Prof. Lee’s research throughout the
development process.
                                                    Dkt. 488 (6/11/18 PM), at 100:2-10, 100:20-101:2, 102:6-15, 103:16-24
                                                                                                         PX1375; PX1377
                                                                                                                            37
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 38 of 68 PageID #: 37160




       Jury Properly Found No Good Faith




                                                                                     38
             Evidence: No Investigation
  Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 39 of 68 PageID #: 37161




QUESTION: Did Samsung every provide a technical explanation as to why
it did not infringe the ’055 patent?

ANSWER: Although I cannot give you a very definitive answer to that,
with respect to infringement or not, in order to tell that there are - - that
a certain patent is infringed or not, we would have to explain our
products, but that would be a confidential information. So I think we
would not have given a very specific answer to that effect. For example,
this is not infringed because of this and this and that. We would not have
given such answers.
                                             Dkt. 493, June 13, 2018 AM Trial Tr. at 67:3-13 (Jong-soo Seo)




                                                                                                              39
Dongwon Kim’s Trial Testimony Contradicted
      Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 40 of 68 PageID #: 37162




Samsung noninfringement argument:
 Not a double-gate

CONTRADICTED by Samsung Own Documents




                                                                                           40
Dongwon Kim’s Trial Testimony Contradicted
      Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 41 of 68 PageID #: 37163




Samsung noninfringement argument:
 No wall-shape Fin

CONTRADICTED by: Samsung engineer Heedon Jeong


    QUESTION: Now, the Fin active region in the 14-nanometer devices is
    on the surface of the bulk silicon substrate, correct?
    ANSWER: Yes.
    QUESTION: It’s a wall-shape single crystalline silicon?
    ANSWER: Yes, that’s a single crystalline.
    QUESTION: The answer to my question is yes, then?
    ANSWER: Yes.
                                                         Dkt. 493, June 13, 2018 AM Trial Tr. at 47:21-48:4




                                                                                                              41
 Dongwon Kim’s Trial Testimony Contradicted
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 42 of 68 PageID #: 37164




Samsung noninfringement argument:
 No separate first oxide layer, it is only one continuous layer

CONTRADICTED by:

    Dr. Subramanian testified the opposite
    Q. In fact, the specification describes the first oxide layer and gate
          oxide layer as different regions of one continuous layer that
          surrounds the Fin active region, fair?
    A. Yes, generally that’s a fair description.
    Q. Is it -- is it a fair description, yes or no?
    A. Yes, I think so.
                                                       Dkt. 496, June 14, 2018 AM Trial Tr. at 86:15-20 (cross)



    Samsung engineer Heedon Jeong testified the opposite
    Q. And so just like in that figure, it’s depicting one continuous - -
        continuous oxide layer on all three sides of the Fin, correct?
    A. Correct.
                                                               Dkt. 493, June 13, 2018 AM Trial Tr. at 43:9-12




                                                                                                                  42
           Samsung Endorsed Novelty
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 43 of 68 PageID #: 37165




                                       “World’s first body tied
                                       FinFETs (Omega MOSFETs)
                                       on bulk Si wafer instead of
                                       SOI wafer were fabricated
                                       and their outstanding
                                       device characteristics were
                                       demonstrated.”
                                        PX0671 (Tai-Su Park, et al., Fabrication of Body-Tied FinFETs (Omega MOSFETs) Using
                                                                                Bulk Si Wafers, 2003 SYMP. VLSI TECH. DIG. 135).



                                                                                                                                   43
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 44 of 68 PageID #: 37166




                            Recklessness




                                                                                     44
Top Samsung Execs Given Opportunity To License
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 45 of 68 PageID #: 37167




 2002 email from Samsung VP Dr.                     2002 email from Samsung CEO
 Dong-gun Park to Prof. Lee:                        Dr. Kinam Kim to Prof. Lee:

 “… we cannot unreasonably                          “And, as to the patent of double
 pursue what this company cannot                    gate that you are doing, it is
 do. I think it is my mission to find               difficult to do the project at this
 the most effective way to make                     time.”
 profit in the future with a certain                                                        PX2068


 budget and to promote
 technology and to implement it.”
                                       PX1374




                                                                                                     45
        Evidence: Discussions w/ Samsung
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 46 of 68 PageID #: 37168




Q.      Did you interact with any Samsung executives regarding your bulk
        FinFET invention?
A.      I interacted with Samsung R&D group senior executives, two were
        Dr. Kinam Kim and Dr. Donggun Park.
Q.      What were your interactions with Kinam Kim?
A.      I spoke about bulk -- bulk FinFET with him, I told him that I had filed
        a Korean patent, which is the same as the ’055 patent, and I urged
        him to collaborate further in research, and I told him to license the
        technology.
                                                       Dkt. 488, June 11, 2018 PM Trial Tr. at 97:5-13 (Lee)




                                                                                                               46
     Evidence: Discussions w/ Samsung
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 47 of 68 PageID #: 37169




Q.    Can you turn to PX-2068? Do you recognize this document?
A.    This is an e-mail from Dr. Kinam Kim.
Q.    I want to direct your attention to the language at the end. “As
      to the patent on double-gate that you are doing.” Do you know
      what patent he was referring to?
A.    This is referring to the Korean patent application which is the
      same as the ’055 U.S. patent.
                                           Dkt. 488, June 11, 2018 PM Trial Tr. at 97:14-21 (Prof. Lee)




                                                                                                          47
          Evidence: Kinam Kim emails
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 48 of 68 PageID #: 37170




                                                                                     48
       Evidence: Dongun Park emails
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 49 of 68 PageID #: 37171




                                                                                     49
                                Concealment by D.W. Kim
             Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 50 of 68 PageID #: 37172




Q. When did you next speak with him                                     Q. Was there something happening in
   after that?                                                             2012 that made it of interest for
A. That was after my promotion to                                          you to have somebody come in an
   the position of master, which was                                       speak with junior engineers relating
   in December 2011. And we                                                to FinFET technology?
   masters would have -- have the                                       A. That’s right. That was when we had
   responsibility of providing training                                    just provided our PDKs [process
   to our members. So I invited                                            design kits] to our customers in -- in
   Professor Jong-Ho Lee to provide a                                      December of 2012, right. So we
   lecture to our junior engineers on                                      needed lot of engineers to be
   that occasion.                                                          familiar with the technology for the
      Dkt. 493, June 13, 2018 AM Trial Tr. at 104:15-20 (Dongwon Kim)
                                                                           purposes of 14-nanometer mass
                                                                           production. So the -- the title of the
                                                                           lecture was understanding of FinFET
                                                                           technology.
                                                                                Dkt. 493, June 13, 2018 AM Trial Tr. at 105:7-13 (Dongwon Kim)




                                                                                                                                                 50
            Evidence: Still In Development
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 51 of 68 PageID #: 37173




Q.   The shape of the selective epitaxial source/drain layers in the 14-
     nanometer LPE process was defined in 2011, 2012, and 2013, correct?

A.   It was defined in 2011, and it is something that is subject to change based
     upon request by customers.

Q.   So when I read from your deposition, Volume 1, 154, 19 through 23.

          Question: When did you define this - - when do you define the shape
          of the selective epitaxial source/drain layers in the 14-nanometer LPE
          process?
          Answer: It is defined - - it was defined over the time period of 2011,
          2012, and 2013.

     Did I read your testimony correctly?

A.   Yes, you did.
                                                Dkt. 494, June 13, 2018 PM Trial Tr. at 7:17-8:8 (Dongwon Kim cross)




                                                                                                                       51
              Evidence: Still in development
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 52 of 68 PageID #: 37174




Q.    So when I read from your deposition, Volume 1, 154, 19 through 23.

      Question: When did you define this - - when do you define the shape of
      the selective epitaxial source/drain layers in the 14-nanometer LPE
      process?

      Answer: It is defined - - it was defined over the time period of 2011, 2012,
      and 2013.

      Did I read your testimony correctly?

A.    Yes, you did.
                                                  Dkt. 494, June 13, 2018 PM Trial Tr. at 7:17-8:5 (Dongwon Kim cross)




     QUESTION: So the commercial 14-nanometer LPE bulk FinFET design was
     released to manufacturing some time between 2013 and 2014, correct?

     ANSWER: Correct.
                                                 Dkt. 493, June 13, 2018 AM Trial Tr. at 48:20-23 (Heedon Jeong)


                                                                                                                         52
           Evidence: Date of infringement
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 53 of 68 PageID #: 37175




Q.      And the hypothetical negotiations with each Defendant in this case
        would have occurred in late 2015 or early 2015, right?
A.      That’s -- that’s fair, yes, sir.
                                           Dkt. 491, June 12, 2018 PM Trial Tr. at 212:25-213:3 (Weinstein cross)



Q.      The hypothetical negotiation in this case occurs in early 2015, fair?
A.      I think late ’14 and early ’15, yes.
                                                 Dkt. 497, June 14, 2018 PM Trial Tr. At 108:14-16 (Becker cross)




                                                                                                                    53
        Accused Product Still in Development
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 54 of 68 PageID #: 37176




Samsung argues:

D.W. Kim said no copying because “in January 2012, we had already provided
our PDKs [process design kits] to our customers, so what that means is the
production definition was all completed by then.”
                                                                            Dkt. 493 (6/13/18 AM) at 106:9-11.



CONTRADICTED BY:

Dongwon Kim admitting 14LPE still being defined through 2013
                                                                            Dkt. 494 (6/13/18 PM), at 7:17-8:8


Heedon Jeong admitting 14LPE design not released to manufacturing until
2013-2014
                                                                            Dkt. 493 (6/13/18 AM), at 48:20-23


Samsung admission: “the period of 2011-2013 when Samsung developed the
Accused Products.”
                                                                                                Dkt. 607 at 12


                                                                                                                 54
Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 55 of 68 PageID #: 37177




                      No Judicial Estoppel




                                                                                     55
                         No Judicial Estoppel
      Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 56 of 68 PageID #: 37178




Samsung never relied on any promise or implied grant

   “The Court concludes that Samsung’s decision to proceed
   with a commercial bulk FinFET transistor was not premised in
   any way on a reasonable belief that Defendants had rights to
   use the ‘055 Patent, or that the ‘055 Patent would not be
   asserted against it.”
                                                                                           Dkt. 574, CL39




BUT THERE IS EVIDENCE that Samsung’s engineers copied




                                                                                                            56
           Defendants Ignore Last Sentence
      Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 57 of 68 PageID #: 37179




[FF152] “Based on the record before the Court, the Court finds
that Defendants have not proven that Samsung relied on the
’055 Patent or Professor Lee’s statements regarding the patent
technology of the 055 Patent when it decided to commercialize
the 14nm bulk FinFET technology.”
                                                                                           Dkt. 574, FF27




                                                                                                            57
Court Found That There Was Decision Not To Design
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 58 of 68 PageID #: 37180

                     Around

 [CL40] “Defendants declined to make non-infringing design
 changes to the bulk FinFET transistor even after P&IB
 approached them about licensing the patent, despite the fact
 that there was an opportunity to influence the shape of the
 source and drain regions of the device.”
                                                                                            Dkt. 574




                                                                                                       58
KAIST Argued No Consideration By Decisionmakers
         Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 59 of 68 PageID #: 37181




  103. Dongwon Kim did not make the decision to commercialize a bulk FinFET
       transistor. He testified that the decision was made by the head of the R&D
       center, Jung Chilhee, in 2010. Dkt. 547-9 (D. Kim Dep. Tr., Vol. 1), at 31:25-
       32:23.

  103. Neither Dongwon Kim, nor any other witness for Defendants, provided any
       admissible evidence regarding the mental state of the individuals who made
       the decision to launch the bulk FinFET design in the U.S., their views of
       Professor Lee’s interactions with Samsung, or their views of the ’055 Patent.
       June 13, 2013 P.M. Trial Tr. 6:2-15 (Dongwon Kim testifying that he worked
       under Donggun Park and Kinam Kim but did not collect information from
       them in preparation for testimony). Dkt. 549.
                                                                                              Dkt. 569




                                                                                                         59
               Defendants Misquote KAIST Filings
            Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 60 of 68 PageID #: 37182




    Samsung’s Willfulness JMOL, at 4                       KAIST’s Proposed Findings (Dkt. 569)

“Plaintiff then proposed that the Court find           99. Dongwon Kim testified that he did not
as fact that Samsung “did not consider the             consider the ʼ055 Patent when developing
ʼ055 Patent when developing the infringing             the infringing technology. Dkt. 547-10 (D.
technology,” that Professor Lee’s                      Kim Dep. Tr., Vol. 2), at 314:13-20.
presentations “did not influence [Samsung]
to develop the 14 nm bulk FinFET design,”              101. Dongwon Kim testified that the 2006
and that Samsung’s “decision makers”                   and 2012 presentations prepared by
likewise did not consider the patent in                Professor Lee did not influence him to
deciding to “launch the bulk FinFET design             develop the 14 nm bulk FinFET design, much
in the U.S.” Dkt. 569 ¶¶ 95, 99, 101, 104-             less that it led him to believe that Samsung
05.”                                                   had rights to the ’055 Patent, or that the
                                                       ’055 Patent would not be asserted against
                                                       Samsung . . . .



                                                                                                      60
Dongwon Kim Does Not Have Personal Knowledge
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 61 of 68 PageID #: 37183




                                                         Dkt. 569 (KAIST Proposed Findings
                                                         of Fact and Law)
                                                                                             61
KAIST Proposed Findings Of Fact Expressly Allege
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 62 of 68 PageID #: 37184

            Pre-Design Knowledge




                                                         Dkt. 569 (KAIST Proposed Findings
                                                         of Fact and Law)
                                                                                             62
KAIST Proposed Findings Of Fact Expressly Allege
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 63 of 68 PageID #: 37185

                   Copying




                                                         Dkt. 569 (KAIST Proposed Findings
                                                         of Fact and Law
                                                                                             63
KAIST Proposed Findings Of Fact Expressly Allege
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 64 of 68 PageID #: 37186

            Pre-Design Knowledge




                                                         Dkt. 569 (KAIST Proposed Findings
                                                         of Fact and Law
                                                                                             64
KAIST Proposed Findings Of Fact Expressly Allege
     Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 65 of 68 PageID #: 37187

            Pre-Design Knowledge




                                                         Dkt. 569 (KAIST Proposed Findings
                                                         of Fact and Law
                                                                                             65
Patent Is Valid & Infringed Regardless of PTO Proceedings
         Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 66 of 68 PageID #: 37188




“[C]ulpability is generally measured against the knowledge of the actor at the
time of the challenged conduct.”
                                                   Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016).




“[A] certificate canceling any claim of the patent finally determined to be
unpatentable” will issue only “when the time for appeal has expired or any
appeal proceeding has terminated.”
                                                                                                        35 U.S.C. § 307.




                                                                                                                            66
                Continued Infringement Is Willful
          Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 67 of 68 PageID #: 37189




“The court rejects the contention that the [defendants’] continued infringement
is not willful merely because the asserted claims of the patents-in-suit have been
rejected in a pending reexamination. Unless and until the jury’s verdict is
nullified by reversal of this court’s judgment on appeal, or the reexamination
rejections have become final, the [defendants] are adjudged infringers.”
                                 Affinity Labs of Texas, LLC v. BMW N. Am., LLC, 783 F. Supp. 2d 891, 902 (E.D. Tex. 2011)




                                                                                                                             67
                     No Good Faith Defenses
       Case 2:16-cv-01314-JRG Document 665-1 Filed 07/26/19 Page 68 of 68 PageID #: 37190




Samsung invalidity argument:
 Mizuno and Hieda

CONTRADICTED by:

Presuit – Samsung asserted Mizuno, Hieda, Inaba during licensing talks with P&IB
                                                                                                                 Dkt. 607-3



Did not show element by element analysis
                                                   Juicy Whip, Inc. v. Orange Bang, Inc., 292 F.3d 728, 738 (Fed. Cir. 2002)



And PTAB rejected all four IPR petitions based on Mizuno, Hieda and Inaba
because there was no reasonable likelihood that Samsung could prevail
                                                                                              Dkts. 79-1, 79-2, 443-1, 443-2




 Samsung VP Dong-gun Park acknowledged Prof. Lee was first to develop
 and invent bulk FinFET
                                               Dkt. 488, June 11, 2018 PM Trial Tr. at 98:25-99:15 (Prof. Lee)




                                                                                                                               68
